PALMER, J.
James V. Martin timely appeals his judgment and sentences, entered by the trial court after a jury found him guilty of attempted second degree murder and aggravated battery. We conclude that there *1136is no reversible error with regard to those convictions and sentences; therefore, we affirm same. However, the written judgment erroneously included a conviction for attempted voluntary manslaughter, even though that conviction had been dismissed by the trial court on double jeopardy grounds. The State properly concedes error.
Accordingly, we affirm the defendant’s judgment and sentences for attempted second degree murder and aggravated battery, but remand for correction of the written judgment to reflect the dismissal of the attempted first degree murder conviction.
AFFIRMED; REMANDED for correction of judgment.
EVANDER and BERGER, JJ., concur.